Citation Nr: 0208092	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
right ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in October 1999, a transcript 
of which has been associated with the claims file.

In January 2000 the Board remanded the above issue, as well 
as the issue of service connection for tinnitus for further 
development.  Service connection for tinnitus was granted in 
January 2002.  

Therefore, the only remaining issue before the Board is the 
issue of entitlement to a compensable evaluation for right 
ear hearing loss.  See Swan v. Derwinski, 1 Vet. App. 20, 22-
23 (1990).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  VA examinations conducted in June 1997 and April 2000 
revealed a Level I hearing impairment in the right ear and a 
non-service connected Level I hearing impairment in the left 
ear under both the prior and amended regulations.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1155 (West 
1991), 5107 (West Supp. 2002); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1997 the veteran submitted an informal claim for 
an increased evaluation for hearing loss in his right ear.  

On VA audio-ear disease examination in June 1997 the veteran 
reported decreased hearing with difficulty understanding if 
more than one noise was present.  On VA audio examination in 
June 1997 the veteran reported having difficulty hearing 
conversation in the presence of background noise.  

On testing of hearing acuity, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
40
75
LEFT
10
5
10
15
35

Puretone threshold average was 31.25 in the right ear and 
16.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 in both ears.  

In October 1999 a hearing was held before the Board.  During 
this hearing the veteran contended that there were many 
noises he could not hear, such as voices spoken in a low 
tone, and difficulty hearing conversation with background 
noises.  Tr., p. 2.  He reported difficulty with hearing the 
television, listening to the radio in his car, and hearing a 
church sermon.  Tr., pp. 3-4.  

The veteran disagreed with the results of the previous VA 
examination of his hearing, contending that the test was 
performed in conditions where it was "completely quiet," 
indicating that it did not provide an accurate indicator of 
real-life factors that impacted his ability to hear.  Tr., 
pp. 4-5.  He contended that his hearing loss was continuing 
to worsen in severity.  Tr., p. 6.  

In April 2000 a VA audio examination was conducted.  Pure 
tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
80
LEFT
10
10
5
20
40

Puretone threshold average was 38.75 in the right ear and 
18.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 94 
percent in the left ear.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  


Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  


When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).  

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. 1160 (West 1991); 38 C.F.R. 3.383(a) (1999).  
Otherwise, the non service-connected ear is deemed normal for 
rating purposes.  VAOPGCPREC 32-97.  Accordingly, for rating 
purposes, the veteran's non-service-connected ear will be 
considered to be at Level I.  38 C.F.R. 4.85(f); see also 
Boyer v. West, 12 Vet. App. 142, 143 (1999); aff'd Boyer v. 
West, No. 99-7079 (Fed. Cir. Apr. 10, 2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  



Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, he has been provided with notice of the laws 
and regulations pertaining to the evaluation of hearing loss.  
He was provided with notice of the previous regulations in 
the January 1998 statement of the case (SOC), and was 
provided with notice of the current regulations in the April 
2002 supplemental statement of the case (SSOC).  

Through the above determinations as well as others issued 
during the pendency of the appeal, the RO provided a 
rationale explaining why the evidence was insufficient to 
allow for a favorable determination to be made, thereby 
placing him on notice of what was needed to substantiate his 
claim.  

Furthermore, in the February 2000 notice the RO asked the 
veteran to identify and submit additional evidence in support 
of his claim.  He was also advised that the RO would request 
medical records for him if he completed the VA Forms 21-4142 
provided with the notice.  Such notice satisfies the duty to 
notify requirement that the RO notify the veteran as to which 
portion of the evidence is to be provided by the veteran and 
which is to be provided by VA, as it indicated that the 
veteran could submit evidence himself or have the RO obtain 
it for him.  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  The Board also notes that this notice 
was sent in compliance with the Board's January 2000 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the Board concludes that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  

The duty to assist has been satisfied in this case.  The 
veteran has not submitted or identified any medical evidence 
in support of his claim that has not been obtained.  In fact, 
following the RO's February 2000 request to identify such 
evidence, the veteran was noted in a March 2000 Report of 
Contact as stating that he had no other medical evidence to 
submit.  38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Two VA examinations are of record that specifically 
evaluated the veteran's hearing acuity.  Both of these 
examinations are adequate for rating purposes because they 
complied with the requirements of 38 C.F.R. § 4.85.  

In this regard, the Board notes that the method for 
calculating puretone average, while not mentioned in the 
previous regulations, was not changed with the enactment of 
the current regulations.  See 64 Fed. Reg. 25202 (May 11, 
1999) (citing to 52 Fed. Reg. 44117 (November 18, 1987)).  
Therefore, the above VA examinations are adequate under both 
the previous and amended regulations.  38 C.F.R. §§ 4.1, 4.2; 
38 U.S.C.A. § 5103A(d) (West Supp. 2002).  

The April 2000 VA audio examination also complied with the 
Board's January 2000 remand instruction to obtain a VA 
examination addressing the severity of the veteran's hearing 
impairment.  Stegall, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the CAVC held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  


Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  ).  In fact, the CAVC recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Analysis

Under Table VI of both the previous and amended regulations, 
the veteran's right ear hearing level during both the June 
1997 and April 2000 VA examinations was Level I.  As noted 
above, the veteran's left ear hearing loss disability is not 
service-connected, and therefore must be considered to be at 
Level I for rating purposes.  See 38 C.F.R. 4.85(f); 
VAOPGCPREC 32-97.  Under Table VII of both the previous and 
amended regulations, a Level I hearing impairment in both 
ears allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2001).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's right ear hearing loss disability is not 
warranted under the previous or amended regulations.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The veteran has made the assertion that hearing testing was 
conducted in a quiet setting and therefore did not provide an 
accurate indicator of his hearing impairment, as is 
illustrated by his difficulty hearing conversation in the 
presence of background noise.  

However, neither the veteran nor the evidence have indicated 
that VA examinations of his hearing acuity were not performed 
correctly.  His general assertion that they are not 
reflective of reality is not sufficient to bring into 
question the validity of such results.  The Board again notes 
that the law requires it to use such test results in 
evaluating the level of hearing impairment, and background 
noises in the daily environment are taken into consideration.  
The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The Board notes that RO, while recently applying the amended 
regulations to his case, it did not consider whether it was 
more or less favorable than the previous regulations pursuant 
to the Karnas holding.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Nonetheless, the Board finds that its initial consideration 
of this case in light of both the previous and amended 
criteria to be harmless error and non-prejudicial to the 
veteran because the changes to the hearing impairment 
criteria that are applicable in this case are non-substantive 
(the frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed).  The one 
substantive change involving 38 C.F.R. § 4.86 (exceptional 
patterns of hearing impairment) is irrelevant here as section 
4.86 is not for application in this case.  See 64 Fed. Reg. 
25202 (1999).  Such changes therefore have no effect on the 
outcome of the claim.  See Bernard, supra.; see also 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extraschedular basis is warranted.  
The RO determined that referral for extraschedular 
consideration was not warranted.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

In the case at hand, the veteran has made no contention, and 
the evidence does not indicate, that his hearing loss 
interferes with his employability in a way not already 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

Neither the veteran nor the evidence have presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  Nor does the evidence indicate that the hearing 
loss disability has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  
38 C.F.R. § 3.321(b)(1).  

Having reviewed the record with the above in mind, the Board 
finds no basis for further action on this question.  The CAVC 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to a compensable evaluation for hearing loss, 
right ear is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

